                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

Aiyanna Malcolm (a minor, by and
Through her parents and natural guardians,
Duval Malcolm and Shawntel Gordon,
and Duval Malcolm and Shawntel Gordon,
individually,

      Plaintiffs,

v.                                      CASE NO.: 8:18-cv-2398-T-17SPF

Foundation for a Healthy St. Petersburg, Inc.
f/k/a Bayfront Medical Center, Inc., and
Bayfront HMA Medical Center, LLC, each
d/b/a Bayfront Medical Center n/k/a Bayfront
Health St. Petersburg and each d/b/a Bayfront
Baby Place at All Children's Hospital; CHS/
Community Health Systems, Inc.; Amy Jo
Gabriel, M.D.; Jodi Mae McCauley, ARNP,
CNM; Lajuan P. Sanchez, ARNP, SNM;
Chelsea Lee Deluca, R.N.; Jaleesa Katreal
Clark-Gibson, R.N.; Aimee Lyn Engelman-
Hurley, R.N.; and Jackie Marie O'Toole-
Segler, R.N.,

      Defendants.
____________________________________/

            DEFENDANT, JOHNS HOPKINS ALL CHILDREN'S
            HOSPITAL, INC.'S ANSWER AND AFFIRMATIVE
             DEFENSES TO FIRST AMENDED COMPLAINT

      Defendant, Johns Hopkins All Children's Hospital, Inc., formerly known as

All Children's Hospital, Inc. (hereinafter "JHACH") responds to the First Amended

Complaint filed herein by stating:
                                     ANSWER

       Answering the allegations of the First Amended Complaint, JHACH states as

follows:

            GENERAL ALLEGATIONS COMMON TO ALL CLAIMS

       1.     It is admitted that the action is brought pursuant to Chapter 766 and

768, Florida Statutes, Rule 1.650, Florida Rules of Civil Procedure, and the general

common law of Florida, and further admitted that damages are claimed in excess of

$15,000.00, exclusive of interest and costs. However, it is denied that a cause of

action exists, or that such damages have been incurred or are owed.                The

jurisdiction of the Circuit Court for the Sixth Judicial Circuit, Pinellas County,

Florida, and venue therein is admitted. Otherwise denied.

       2.     While it is admitted that JHACH was served with a notice of intent to

initiate litigation prior to this action, it is denied that said notice was adequate or

lawfully valid. It is admitted that a good faith presuit investigation was conducted.

Otherwise denied.

       3.     Admitted.

       4.     It is admitted, upon information and belief, that Defendant Bayfront

HMA Medical Center, LLC, was and is a Florida limited liability company doing

business at this time as Bayfront Health St. Petersburg (hereinafter "Bayfront").

Otherwise denied for lack of knowledge.

       5.     Admitted.




                                          -2-
      6.     Denied for lack of knowledge.

      7.     Denied for lack of knowledge.

      8.     Denied for lack of knowledge.

      9.     Denied for lack of knowledge.

      10.    Denied for lack of knowledge.

      11.    Denied for lack of knowledge.

      12.    Denied for lack of knowledge.

      13.    Admitted.

      14.    Admitted.

      15.    It is admitted that at all times material hereto, JHACH was and is a

Florida not-for-profit corporation with its principal place of business in Pinellas

County, Florida. Otherwise denied.

      16.    It is admitted that at all times material hereto, Bayfront leased and

occupied space in the building which houses JHACH, which said leasehold space

was known as the Bayfront Baby Place at All Children's Hospital (hereinafter the

"Baby Place"). It is further admitted that obstetrical services were provided in said

leasehold by Bayfront and its medical staff, personnel, nurses, and physicians.

Otherwise denied; it is affirmatively alleged that the obstetrical services provided

by the Baby Place were within the exclusive dominion and control of Bayfront.




                                         -3-
       17.    It is admitted that at all times material hereto, JHACH and certain of

its affiliates provided neonatology services on a consultative basis, upon the request

of Bayfront, at the Baby Place. Otherwise denied.

       18.    Denied.

       19.    Admitted.

       20.    Denied.

       21.    Denied for lack of knowledge.

       22.    It is admitted that JHACH received a notice of intent to initiate

litigation prior to the institution of this action, but denied that the same was lawfully

valid. See response to paragraph 1 above. Otherwise denied for lack of knowledge.

       23.    Denied for lack of knowledge.

       24.    Denied for lack of knowledge.

       25.    Denied for lack of knowledge.

       26.    Denied for lack of knowledge.

       27.    Denied for lack of knowledge.

       28.    Denied for lack of knowledge.

       29.    Denied for lack of knowledge.

       30.    Denied for lack of knowledge.

       31.    Denied for lack of knowledge.

       32.    Denied for lack of knowledge.

       33.    Denied for lack of knowledge.




                                          -4-
      34.     Denied for lack of knowledge.

      35.     Denied for lack of knowledge.

      36.     It is admitted that the neonatology service of JHACH received a call

to consult regarding Baby Aiyanna's birth soon thereafter, and arrived at her bedside

shortly after her birth at approximately five minutes of age. Otherwise denied, or

denied for lack of knowledge.

      37.     Denied, or denied for lack of knowledge.

                                 COUNT I - XVII

      Counts I through XVII, paragraphs 38-118, inclusive: these counts and

paragraphs of the First Amended Complaint do not pertain to this Defendant, or to

its agents, servants, or employees. JHACH accordingly denies all and several of

said counts and paragraphs, or denies the same for lack of knowledge, to the extent

that they may be found to pertain in some fashion to this defendant.

                         COUNT XVIII
     VIARIOUS LIABILITY CLAIM AGAINST JOHNS HOPKINS ALL
     CHILDREN'S HOSPITAL, INC. BASED UPON JOINT VENTURE

      119.    JHACH realleges and reasserts its answers as aforesaid to paragraphs

1-37 above.

      120.    Denied.

      121.    Denied.

      122.    Denied.

      123.    Denied.




                                         -5-
       124.   Denied.

       125.   Denied.

       126.   Denied.

       127.   Denied, and denied in each of its several subparagraphs.

                            AFFIRMATIVE DEFENSES

       As defenses to the First Amended Complaint, JHACH affirmatively alleges:

       1.     That necessary conditions precedent to the institution of this action

have not occurred. As pled hereinabove, while JHACH received a notice of intent

to initiate litigation in this cause, the said notice of intent to initiate litigation was

legally insufficient and invalid, as it did not address care that was rendered by

JHACH or its agents, servants, or employees, and no affidavit from a lawfully

competent expert was attached to said affidavit corroborating the same.

       2.     The First Amended Complaint fails to state a cause of action pursuant

to which relief can be granted, in that it sets forth a purported claim for vicarious

liability pursuant to a joint venture that does not, and never has, existed as a matter

of fact or law.

       3.     That such cause of action as may be stated herein is strictly controlled

by the provisions of Chapter 766, Florida Statutes.

       4.     That Defendant is entitled to a set-off for all collateral sources of

indemnity pursuant to applicable provisions of the Florida Statutes in the event

liability is found or determined against him herein.




                                           -6-
       5.      That Plaintiffs' own negligent acts or omissions caused or contributed

to such injury or damages suffered, and recovery must therefore be denied or

reduced pursuant to the principles of comparative negligence.

       6.      That Plaintiffs have failed to mitigate any injury or damage they may

have suffered as a result of any incident which may be proven herein, and their

recovery must be denied or reduced in proportion to their failure to so mitigate.

       7.      That such injury or damage as plaintiff may have suffered was solely

the result of the natural and inexorable process of human disease or condition, and

not the act or omission of this Defendant.

       8.      That Plaintiffs' injury is solely the result of the unforeseeable acts or

omissions of third persons over which this Defendant has no control, if it is a result

of the wrongful act or omission of any party.

       9.      That Defendant is entitled to be held liable, if at all, only in proportion

to their comparative degree of fault pursuant to Section 768.81, Florida Statutes.

       10.     That Plaintiffs’ damages, if any, were caused by the negligence of

third persons or entities over whom this Defendant had no control nor right of

control.     This Defendant specifically reserves the right to name said person,

persons, or entities on or before the date of the pretrial conference pursuant to the

authority of Wells Fargo v. Nash, 654 So. 2d 155 (Fla. 1st DCA 1995) and E.H.P.

Corp. v. Cousins, 654 So. 2d 976 (Fla. 2nd DCA 1995).




                                           -7-
        11.    That in the event liability is determined by the trier of fact and

damages are awarded to compensate Plaintiffs for losses sustained, then this

Defendant shall be entitled to a reduction of said award by the amount of any

settlement proceeds paid by any other party or non-party in accordance with Florida

law.

        WHEREFORE, Defendant Johns Hopkins All Children's Hospital, Inc.

demands that this action be dismissed, that judgment be rendered in its favor, and

that this court grant recovery of costs and such other and several relief as may be

lawful and appropriate. To the extent applicable, Defendant demands trial by jury

of all issues so triable as a right.

                            CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on October ___, 2018, I electronically filed the
foregoing with the Clerk of Court by using eFilings through the Florida Courts
CM/ECF System, which will provide a Notice of eFiling to Jordan A. Dulcie,
Esquire at jdulcie@searcylaw.com; Daniel A. Shapiro, Esquire and Matthew S.
Mudano,          Esquire       at      daniel.shapiro@csklegal.com        and
matthew.mudano@csklegal.com; and Francis E. Pierce, III, Esquire at
litpleadings@mateerharbert.com.

                                               /s/ C. Howard Hunter
                                        C. Howard Hunter (FBN 270199)
                                        howard.hunter@hwhlaw.com
                                        Chad E. Burgess (FBN 106882)
                                        chad.burgess@hwhlaw.com
                                        Hill Ward Henderson
                                        P.O. Box 2231
                                        Tampa, FL 33601-2231
                                        (813)221-3900 / (813)221-2900–facsimile
                                        Attorneys for Defendant Johns Hopkins
                                        All Children's Hospital, Inc.


11716667v1


                                        -8-
